Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 03/08/2021 in which claims 1-20 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,951,126 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the same invention.
U.S. Patent No. 10,951,126 B2
Instant Application # 17/194,764
Claim 1:
A system, comprising: 
a rectifier adapted to be supplied from an electrical AC-voltage supply network; 

a DC/DC converter connected to an energy accumulator; wherein a DC-voltage side connection of the inverter is connected to a DC- voltage side connection of the rectifier, a first DC-voltage side connection of the DC/DC converter connected to a DC-voltage side connection of the rectifier, the DC- voltage side connection of the inverter and the first DC-voltage side connection of the DC/DC converter being switched in parallel, the DC/DC converter having a first housing in which a current acquisition device is arranged, the current acquisition device adapted to acquire (i) a current and/or network phase currents flowing into the rectifier at the AC-voltage side connection of the rectifier or (ii) a current emerging from the rectifier at the DC-voltage side connection of the rectifier, 

A DC/DC converter, comprising: 
a first DC-side voltage connection adapted to connect in parallel to a DC connection between a DC-voltage side 
a second DC-side voltage connection adapted to connect to an energy accumulator; and 
a current acquisition device arranged in a first housing of the DC/DC converter and adapted to acquire (i) a current and/or network phase currents flowing into the rectifier at an AC-voltage side connection of the rectifier or (ii) a current emerging from the rectifier at the DC-voltage side connection of the rectifier, the current acquisition device adapted to forward an acquired value to signal electronics arranged in the first housing of the DC/DC converter, the signal electronics adapted to generate control signals for semiconductor switches of the DC/DC converter.

……. a rectifier adapted to be supplied from an electrical AC-voltage supply network;
Claim 2:
The DC/DC converter according to claim 1, wherein the rectifier is adapted to be supplied from an electrical AC-voltage supply network.
Claim 1:
…… an inverter including an AC-voltage side connection adapted to feed an electric motor;
Claim 3:
The DC/DC converter according to claim 1, wherein the inverter includes an AC- voltage side connection adapted to feed an electric motor.
Claim 4:
The system according to claim 1, wherein the inverter is arranged in a second housing set apart from the first housing, network phase lines of the AC-voltage supply network are routed to an electrical 

The DC/DC converter according to claim 1, wherein the inverter is arranged in a second housing set apart from the first housing, network phase lines of an AC-voltage supply network being routed to an 

The system according to claim 2, wherein the electrical connection device includes a plug-connector part.
Claim 5:
The DC/DC converter according to claim 4, wherein the electrical connection device includes a plug-connector part.
Claim 4:
The system according to claim 1, wherein the inverter is arranged in a second housing set apart from the first housing, and the current acquisition device is provided in the first housing and is connected to a further electrical connection device electrically connected to the DC-voltage side connection of the inverter.
Claim 6:
The DC/DC converter according to claim 1, wherein the inverter is arranged in a second housing set apart from the first housing, and the current acquisition device is provided in the first housing and is connected to a further electrical connection device electrically connected to the DC-voltage side connection of the inverter.
Claim 5:
The system according to claim 4, wherein the further electrical connection device includes a plug-connector part.
Claim 7:
The DC/DC converter according to claim 6, wherein the further electrical 

A system, comprising:
….. wherein signal electronics of the DC/DC converter includes a controller unit adapted to control power absorbed from the AC-voltage supply network, via the rectifier, to a setpoint value in that a controller determines a setpoint value for a charging current as a controlled-variable signal based on a characteristic of a difference between the power absorbed by the rectifier from the AC-voltage supply network and a setpoint value, an acquired charging current of the energy accumulator is controlled to the setpoint value for charging current in that control signals having a corresponding pulse pattern are generated for semiconductor switches of the DC/DC converter; and wherein a precontrol path and/or a path for a feedforward injection 

The DC/DC converter according to claim 1, wherein signal electronics of the DC/DC converter includes a controller unit adapted to control power absorbed from an AC- voltage supply network, via the rectifier, to a setpoint value by determining a setpoint value for a charging current as a controlled-variable signal based on a characteristic of a difference between the power absorbed by the rectifier from the AC-voltage supply network and a setpoint value, an acquired charging current of the energy accumulator being controlled to the setpoint value for charging current by generating control signals having a corresponding pulse pattern for semiconductor switches of the DC/DC converter; and wherein a precontrol path and/or a path for a feedforward injection 

The system according to claim 6, wherein the controller includes a PI controller.
Claim 9:
The DC/DC converter according to claim 8, wherein the controller includes a PI controller.
Claim 8:
The system according to claim 6, wherein the power absorbed by the rectifier from the AC-voltage supply network is determined by multiplying a current determined from acquired network phase currents, absorbed from the AC-voltage supply network, and an acquired and/or determined voltage.
Claim 10:
The DC/DC converter according to claim 8, wherein the power absorbed by the rectifier from the AC-voltage supply network is determined by multiplying a current determined from acquired network phase currents, absorbed from the AC-voltage supply network, and an acquired and/or determined voltage.
Claim 9:
The system according to claim 6, wherein the power absorbed by the rectifier from the AC-voltage supply network is determined by multiplying an acquired 

The DC/DC converter according to claim 8, wherein the power absorbed by the rectifier from the AC-voltage supply network is determined by multiplying an 

The system according to claim 6, wherein the signal electronics of the DC/DC converter includes a controller unit adapted to control the current absorbed from the AC-voltage supply network, via the rectifier, to a setpoint value in that a controller determines a setpoint value for a charging current as a controlled-variable signal from a characteristic of a difference between current absorbed from the AC-voltage supply network, via the rectifier, and the setpoint value, an acquired charging current of the energy accumulator is controlled to the setpoint value for charging current in that control signals having a corresponding pulse pattern are generated for semiconductor switches of the DC/DC converter, a 

The DC/DC converter according to claim 8, wherein the signal electronics of the DC/DC converter includes a controller unit adapted to control the current absorbed from the AC-voltage supply network, via the rectifier, to a setpoint value by determining a setpoint value for a charging current as a controlled-variable signal from a characteristic of a difference between current absorbed from the AC-voltage supply network, via the rectifier, and the setpoint value, an acquired charging current of the energy accumulator is controlled to the setpoint value for charging current by generating control signals having a corresponding pulse pattern for semiconductor switches of the DC/DC converter, a precontrol path 

The system according to claim 10, wherein the controller includes a PI controller.
Claim 13:
The DC/DC converter according to claim 12, wherein the controller includes a PI controller
Claim 12:
The system according to claim 6, wherein a signal that corresponds to a power loss is added to the controlled variable.
Claim 14:
The DC/DC converter according to claim 8, wherein a signal that corresponds to a power loss is added to the controlled variable.
Claim 13:
The system according to claim 18, wherein the charging current is restricted as a function of a charge state of the energy accumulator.
Claim 15:
The DC/DC converter according to claim 8, wherein the charging current is restricted as a function of a charge state of the energy accumulator.
Claim 14:




The system according to claim 6, wherein the DC/DC converter is arranged as a dually configured, cascading step-down/step-up converter, having two parts that are switched in parallel, semiconductor switches of the parts being controlled at a time offset with respect to one another.
Claim 17:
The DC/DC converter according to claim 8, wherein the DC/DC converter is arranged as a dually configured, cascading step-down/step-up converter, having two parts that are switched in parallel, semiconductor switches of the parts being controlled at a time offset with respect to one another.
Claim 16:
The system according to claim 15, wherein a first part has a half-bridge on an input side and an output side in each case, whose node is connected via a first inductivity, a second part has a half-bridge on an input side and an output side in each case, whose node is connected via a second inductivity, the system including a device adapted to acquire a sum current of the inductivities 

The DC/DC converter according to claim 17, wherein a first part has a half-bridge on an input side and an output side in each case, whose node is connected via a first inductivity, a second part has a half-bridge on an input side and an output side in each case, whose node is connected via a second inductivity, the DC/DC converter including a device adapted to acquire a sum current of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        January 11, 2022